In a proceeding to compel arbitration pursuant to a written agreement between respondents, the petitioner appeals from an order of the Supreme Court, Nassau County, entered September 10, 1959, dismissing his petition upon the grounds that he is not a party to the agreement; that he has no individual right to enforce its arbitration provisions; and that, in any event, the petition presents no arbitrable controversy. Order appealed from affirmed, with costs. No opinion. Nolan, P. J., Beldoek, Pette and Brennan, JJ., concur.